DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art because Claim 1 sets forth a plurality of lights coupled to the main body independently movable relative to the main body, a first mode actuator configured to cycle one of the plurality of lights through a plurality of lighting modes, a second mode actuator configured to cycle a different one of the plurality of lights through a plurality of lighting modes different from the other plurality of lights, a hooking element movably coupled to the main body between and open position in which the workpiece is permitted to be received in the opening and a closed position in which the workpiece is inhibited from being removed from the opening, wherein the opening is disposed between the main body and the hooking element.  This combination of limitations was not shown or suggested by the prior art.
Claims 8-14 are allowable over the prior art because Claim 14 sets forth a first lighting having a first light housing, lens and light emitter, the first light housing is pivotable relative to the main body about a light axis, a second light having a second light housing, lens and light emitter, wherein the second light housing is pivotable relative to the main body about the light axis separately from the first light housing, a hooking element that is translatable relative to the main body along an axial direction that is perpendicular to the light axis, wherein the hooking element facilitates with coupling the main body to the workpiece and a spring coupled to the hooking element to bias the hooking element toward the main body.  This combination of limitations was not shown or suggested by the prior art.
Claims 15-20 are allowable over the prior art because Claim 15 sets forth a battery powered utility light comprising a main body, a plurality of lights being independently movable relative to the main body, a first mode actuator that is configured to cycle one of the plurality of lights through a plurality of lighting modes, a second mode actuator that is configured to cycle a different one of the plurality of lights through a plurality of lighting modes separately from the other plurality of lights, and an opening formed by at least a portion of the main body and configured to selectively receive the workpiece, wherein the opening is opened to allow the workpiece to be received within the opening adjacent the main body and wherein the opening is closed to inhibit the work piece from being removed from the opening adjacent the main body.  This combination of limitations was not shown or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Renk, Jr. is cited of interest for showing in Figures 1-3 a lighting device with a plurality of light housings 20A and 20B and a hook element 62.  Each light housing has a switch 46A and 46B (see Fig. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875